FILED
                             NOT FOR PUBLICATION                           MAR 28 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS MANUEL VALENZUELA-                        No. 08-71866
MORALES,
                                                 Agency No. A040-443-512
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Carlos Manuel Valenzuela-Morales, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          ** The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing his appeal from an immigration judge’s (“IJ”) removal order. We have

jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.

       In his opening brief, Valenzuela-Morales fails to address, and therefore has

waived any challenge to, the BIA’s dispositive alternative holding that Valenzuela-

Morales did not warrant a favorable exercise of discretion. See Kumar v.

Gonzales, 444 F.3d 1043, 1055 (9th Cir. 2006) (“[W]e will not ordinarily consider

matters on appeal that are not specifically and distinctly argued in appellant’s

opening brief.”) (citation omitted).

      Accordingly, we deny the petition for review. In light of our disposition, we

do not reach Valenzuela-Morales’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                       08-71866